DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 7,944,157 to Worrall.
As to claim 1, Worrall teaches a distributed motor control system(col. 1: lines 64 – col. 2: lines 57), comprising: a plurality of motor control devices that individually controls a plurality of motors 5configured to coordinately drive an industrial machine, wherein each of at least two motor control devices of the plurality of motor control devices includes processing circuitry configured to perform sharing processing including sharing coordinated control data, used in coordinated driving of the industrial machine between the at least two motor control devices, via data communication, and control a 10corresponding motor using the coordinated control data shared via the sharing-processing (fig. 1, col. 3: lines 35 – col. 4: lines 3 and col. 4: lines 31 – col. 5: lines 19 wherein apparatus and method are taught for a distributed motor control system for sharing control data between a plurality of motor control devices for controlling a plurality of motors).
As to claim 13, it is rejected as the same reason as claim 1.
As to claim 15, it is rejected as the same reason as claim 1.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-3, 7-12, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,944,157 to Worrall, and in view of USPN 7,183,736 to Chou. 
As to claim 2, Worrall teaches the distributed motor control system according to claim 1.  Worrall does not teach a motor control system wherein the industrial machine has a plurality of mechanism elements, the plurality of motors in coordination with each other is configured to respectively drive a plurality of drive axes connected to the plurality of mechanism elements respectively, and the processing circuitry of the at least two motor control devices is configured to control the corresponding motors respectively by implementing a plurality of axis control programs that corresponds to the plurality of drive axes respectively. 
Chou teaches a motor control system wherein the industrial machine has a plurality of mechanism elements, the plurality of motors in coordination with each other is configured to respectively drive a plurality of drive axes connected to the plurality of mechanism elements respectively, and the processing circuitry of the at least two motor control devices is configured to control the corresponding motors respectively by implementing a plurality of axis control programs that corresponds to the plurality of drive axes respectively(Chou col. 2: lines 33 – col. 3: lines 14).
Thus, it would have been obvious to one of ordinary skill in the art before the 

effective filing date of the claimed invention to implement the teachings of Chou into Worrall since Worrall suggests a motor control system and Chou suggests the beneficial use of that plurality of motors in coordination with each other configured to respectively drive a plurality of drive axes in the analogous art of motor control technology. 
The motivation for this comes from the fact that Chou teaches an apparatus and method wherein a plurality of motors in coordination with each other are configured to respectively drive a plurality of drive axes which can be used to improve the motor control system disclosed by Worrall.
As to claim 3, Worrall in view of Chou teaches the distributed motor control system according to claim 2, further comprising: an external device configured to generate a control operation program including the plurality of axis control programs(Chou col. 2: lines 33 – col. 3: lines 14), wherein each of the at least two motor control devices further includes a storage configured to store an axis control program that is generated by the external device and that corresponds to a respective one of the motor control devices(Chou col. 4: lines 54-65).             As to claim 7, Worrall in view of Chou teaches the distributed motor control system according to claim 3, wherein the processing circuitry of each of the at least two motor control devices is further configured to load, from the external device, the axis control program that is generated corresponding to the respective one of the motor control devices by dividing the control operation program held in the external device(Chou col. 6: lines 35-41), and the storage is further configured to store the axis control program loaded by the processing circuity(Chou col. 4: lines 54-58).             As to claim 8, Worrall in view of Chou teaches the distributed motor control system according to claim 3, wherein the processing circuitry of each of the at least two motor control devices is further configured to load, from the external device, an entirety of the control operation program that is held in the external device and that includes the axis control program corresponding to the respective one of the motor control devices(Chou col. 2: lines 33 – col. 3: lines 14), and the storage is further configured to store only the axis control program corresponding to the respective one of the motor control devices in the control operation program loaded by the processing circuitry (Chou col. 4: lines 54-58).             As to claim 9, Worrall in view of Chou teaches the distributed motor control system according to claim 3, wherein the control operation program, held in the external device, is displayed in a mode including the plurality of axis control programs in a display of the external device, and is structured to be editable(Chou col. 4: lines 20-29 wherein the man-machine interface and PC are used to display/edit programs).             As to claim 10, Worrall in view of Chou teaches the distributed motor control system according to claim 3, wherein the coordinated control data includes synchronization data for synchronizing coordinated drive between respective ones of the motors that are respectively driven by the at least two motor control devices(Chou col. 6: lines 42-48).             As to claim 11, Worrall in view of Chou teaches the distributed motor control system according to claim 1, further comprising: an upper-level control device configured to collectively control the industrial machine, wherein the upper-level control device includes a first communication path for sharing integrated control data with one of the plurality of motor control devices, at least two motor control devices included in the plurality of motor control devices include a second communication path for sharing the coordinated control data, and communication speeds of the first communication path and the second communication path are different from each other(Chou col. 2: lines 33 – col. 3: lines 14).             As to claim 12, Worrall in view of Chou teaches the distributed motor control system according to claim 1, further comprising: an equipment control device configured to collectively control the plurality of motor control devices that individually controls a plurality of motors that configured to coordinately drive the industrial machine, wherein the equipment control device includes second processing circuitry configured to perform share processing including sharing the coordinated control data between the at least two motor control devices(Chou col. 2: lines 33 – col. 3: lines 14).
As to claim 14, Worrall in view of Chou teaches the motor control device according to claim 13, wherein the processing circuitry is a multi-core processor having at least a first area that executes a first program related to a basic function in motor control and a second area that executes a second program related to a use-specific application in motor control, and the second area executes the second program controlling the one motor by coordinately driving the industrial machine using the motor control device and the other motor control devices(Chou col. 2: lines 10 – col. 3: lines 14).             As to claim 16, Worrall in view of Chou teaches the distributed motor control method according to claim 15, further comprising: rendering the coordinated control data, processed by an axis control program of a respective one of the plurality of motor control devices, referenceable by a second motor control device other than the respective one of the motor control devices via the data communication (Chou col. 2: lines 33 – col. 3: lines 14).            As to claim 17, Worrall in view of Chou teaches the distributed motor control method according to claim 16, further comprising: referencing, via the data communication, the coordinated control data that has been rendered referenceable by the second motor control device other than the respective one of the motor control devices and that is processed by an axis control program of the second motor control device(Chou col. 2: lines 33 – col. 3: lines 14).

	
Allowable Subject Matter
7. 	Claims 4-6, 18-20 are objected to as being dependent upon the rejected base claim 1, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.

                                               Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 6,625,498 to Kurakake discloses a motor axis control system.
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846